                                              ORDER
       This matter is before the court on defendants’ motion to exclude the testimony of plaintiff’s

expert witnesses pursuant to Fed. R. Civ. P. 37(c) and L. U. Civ. R. 26(a)(2)(B) for failure to

comply with Fed. R. Civ. P. 26(a)(2)(B) regarding disclosure of expert testimony. As discuss

further below, the motion to strike is denied as untimely.

       On June 26, 2019, this court entered a Case Management Order requiring the plaintiff to

designate expert witnesses by September 27, 2019 and setting a discovery deadline of December

27, 2019. Doc. #18.

       On September 25, 2019, plaintiff filed it Notice of Designation of Expert Witnesses. Doc.

# 36, 80-1. On January 13, 2020, defendants filed the instant motion to strike plaintiff’s designation

of expert witnesses. Doc. # 80.

       L. U. Civ. R. 26(a)(3) states, in relevant part, “[c]hallenges as to inadequate disclosure of

expert witness(es) must be made no later than thirty days before the discovery deadline or will be

deemed waived.”

       Due to defendants’ failure to file the instant motion by November 27, 2019—thirty days

before the close of discovery—, defendants’ motion to strike is untimely, and its challenge of

plaintiff’s expert designations has been waived.


                                                   1
       On the other hand, it bears noting that a denial of motion to strike does not make plaintiff’s

expert disclosure any more or less adequate, under Fed. R. Civ. P. 26, than it actually is. In other

words, unless the district judge finds otherwise, plaintiff will be limited at trial to offering only

those facts and opinions that have, in fact, been properly disclosed.

       SO ORDERED this, Thursday, February 6, 2020.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
